Brewer, J.:
I concur fully in the foregoing opinion, so far as it relates to the charge of selling beer; and I think the reasoning of my brother Valentine thereon is unanswerable. But as to the case in which the charge is of manufacturing beer, and without regard to the purpose for which it was manufactured, while I do not care to formally dissent, I must say that my judgment is not satisfied. The defendant may have manufactured the beer for his own consumption. It certainly is not shown or alleged that he did not, and in a criminal proceeding it is not to be presumed that defendant has done wrong. And I have yet to be convinced that the legislature has the power to prescribe what a citizen shall eat or drink, or what medicines he shall take, or prevent him from growing ór manufacturing that which his judgment approves for his own use as food, drink, or medicine.
Further, prior to the constitutional amendment, the manu-. facture of beer was free and unrestricted. No license, permit or condition was required. Under that state of the law this defendant invested his means in building and machinery suitable for the purpose of manufacturing beer, and unsuitable for any other purpose, worth $10,000 for the former use, and not to exceed $2,500 otherwise. The denial of the use has thus practically deprived him of $7,500. Is not this taking private property for public use, without any compensation? If the public good requires the destruction of the value of this property, is not prior compensation indispensable?